Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Martirosyan and Khalid does not teach detecting a predicted obstruction of a view of the user of at least a portion of the first object that is the focus of the user in the volumetric video, wherein the predicted obstruction is detected based upon: a trajectory of at least one of: the first object or a second object in the volumetric video, and an inspection of a subsequent portion of the volumetric video that follows a portion of the volumetric video that the user is viewing, and performing, in response to the detecting the predicted obstruction of the view, at least one manipulation of the presentation of the volumetric video to the user to mitigate the predicted obstruction of the view. To this matter the examiner respectfully disagrees. Khalid teaches manipulating objects in volumetric video (figures 8-9, paragraph 113-114 and 117-118), all other limitations are taught by Martirosyan as cited in the office action. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Martirosyan does not teach a detection of a first object in any video that is the focus of a user viewing a presentation of the video. To this matter the examiner respectfully disagrees. Martirosyan clearly teaches that human subject is to be kept in view, therefore the object in focus is human subject (102 figure 9-10; paragraph 73), meeting the claim language.

Applicant argues that Hawke does not teach detecting a predicted obstruction of a view of the user of at least a portion of the first object that is the focus of the user in the volumetric video, wherein the predicted obstruction is detected based upon: a trajectory of at least one of: the first object or a second object in the volumetric video, and an inspection of a subsequent portion of the volumetric video that follows a portion of the volumetric video that the user is viewing, and performing, in response to the detecting the predicted obstruction of the view, at least one manipulation of the presentation of the volumetric video to the user to mitigate the predicted obstruction of the view. Applicant should note that Hawke was simply brought in to teach presenting a notification via an endpoint device of the user of the detecting of the predicted obstruction of the view (paragraph 43-44); and receiving a selection of the at least one manipulation from the user via the endpoint device, wherein the performing the at least one manipulation is in accordance with the selection (paragraph 72). All other limitations are taught by the combination pf Martirosyam and Khalid as explained above.


.

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,006,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan et al., US 2018/0046187 in view of Khalid et al., US 2017/0316606.
	Regarding claim 1, 18 and 20, Martirosyan discloses a device comprising:
a processing system including at least one processor (figures 13-14); and 302018-0619CON PATENT 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (figures 13-14), the operations comprising: 
detecting that a first object in a volumetric video is a focus of a user viewing a presentation of the volumetric video (paragraph 73); 
detecting a predicted obstruction of a view of the user of at least a portion of the first 
object that is the focus of the user in the volumetric video, wherein the predicted obstruction is detected based upon a trajectory of at least one of: the first object or a second object in the volumetric video, and an inspection of a subsequent portion of the volumetric video that follows a portion of the volumetric video that the user is viewing (paragraph 73); and 
performing, in response to the detecting the predicted obstruction of the view, at least 
one manipulation of the presentation of the volumetric video to the user to mitigate the predicted obstruction of the view (paragraph 73).
	Although Martirosyan discloses 3d and stereoscopic video, Martirosyan is silent about volumetric video.
	In an analogous art, Khalid discloses manipulating objects in volumetric video (figures 8-9, paragraph 113-114 and 117-118).


Regarding claim 2, Martirosyan and Khalid disclose the method of claim 1, wherein the predicted obstruction of the view comprises the second object in the volumetric video, wherein the at least one manipulation comprises: increasing a transparency of the second object in the presentation of the volumetric video; or removing the second object from the presentation of the volumetric video (Khalid paragraph 28).

Regarding claim 3, Martirosyan and Khalid disclose the method of claim 1, wherein the predicted obstruction of the view comprises the second object in the volumetric video, wherein the at least one manipulation comprises: shifting a position of the second object in the presentation of the volumetric video (Khalid paragraph 28).  

Regarding claim 4, Martirosyan and Khalid disclose the method of claim 1, wherein the at least one manipulation comprises:272018-0619CON PATENT shifting a position of the first object in the presentation of the volumetric video (Khalid paragraph 28).  

Regarding claim 5, Martirosyan and Khalid disclose the method of claim 1, wherein the at least one manipulation comprises: rotating the first object from a recorded position within the volumetric video (Khalid paragraph 28-29).  



Regarding claim 7, Martirosyan and Khalid disclose the method of claim 1, wherein the at least one manipulation is in accordance with a preference of the user for at least one type of manipulation (Khalid paragraph 41, 63-64, 70, 73-74 and 110).  

Regarding claim 9, Martirosyan and Khalid disclose the method of claim 1, wherein the first object being the focus of the user is detected from at least one of: an eye gaze of the user; 
a head movement of the user; a verbal input of the user; a gesture input of the user; or an input of the user via a tactile interface (Khalid paragraph 70 and 110).  

Regarding claim 10, Martirosyan and Khalid disclose the method of claim 1, wherein the user is viewing the presentation of the volumetric video via an endpoint device comprising: an augmented reality device; or a virtual reality device (Khalid paragraph 70).  

Regarding claim 11, Martirosyan and Khalid disclose the method of claim 1, further comprising: identifying a third object that is not the focus of the user (Khalid paragraph 28).  

Regarding claim 12, Martirosyan and Khalid disclose the method of claim 11, further comprising: removing the third object from the presentation of the volumetric video (Khalid paragraph 28).  



Regarding claim 17, Martirosyan and Khalid disclose the method of claim 16, further comprising: providing, to a second user, a second presentation of the volumetric video that includes the at least one manipulation (Khalid paragraph 54-67).  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan in view of Khalid in view of Hawke, US 2019/0261027.
Regarding claims 8 and 19, Martirosyan and Khalid disclose the method of claim 1.
Martirosyan and Khalid are silent about presenting a notification via an endpoint device of the user of the detecting of the predicted obstruction of the view; and receiving a selection of the at least one manipulation from the user via the endpoint device, wherein the performing the at least one manipulation is in accordance with the selection.  
In an analogous art, Hawke discloses presenting a notification via an endpoint device of the user of the detecting of the predicted obstruction of the view (paragraph 43-44); and receiving a selection of the at least one manipulation from the user via the endpoint device, wherein the performing the at least one manipulation is in accordance with the selection (paragraph 72).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Martirosyan and Khalid’s method with the teachings of Hawke. The motivation would have been to give the user an opportunity to modify the video for the benefit of providing customized media.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan in view of Khalid in view of Egeler et al., US 2018/0122142.
Regarding claim 13, Martirosyan and Khalid disclose the method of claim 11.
Martirosyan and Khalid are silent about identifying an object type of the third object; and 
replacing the third object in the presentation of the volumetric video with a model of the object type from a catalog of models of a plurality of different object types.  
In an analogous art, Egeler  discloses identifying an object type of the third object; and 
replacing the third object in the presentation of the volumetric video with a model of the object type from a catalog of models of a plurality of different object types (paragraph 75-76).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Martirosyan and Khalid’s method with the teachings of Egeler. The motivation would have been to be able to give an enhanced media for the benefit of providing quality of service.

Regarding claim 14, Martirosyan, Khalid and Egeler disclose the method of claim 13, wherein the processing system comprises a network-based processing system, and wherein the presentation of the volumetric video comprises a streaming to an endpoint device of the user of: 
the volumetric video; a three-dimensional rendering of the volumetric video in accordance with at least one perspective of the user within a space of the volumetric video; or a two-dimensional rendering of the volumetric video in accordance with the at least one perspective of the user within the space of the volumetric video (Khalid paragraph 54-67; Egeler paragraph 58).  

Regarding claim 15, Martirosyan, Khalid and Egeler disclose the method of claim 13, further comprising: storing the volumetric video with the model of the object type replacing the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421